Citation Nr: 1748550	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-28 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for joint pain, to include due to anthrax vaccination.  

2.  Entitlement to service connection for muscle/tissue swelling, to include due to anthrax vaccination.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel



INTRODUCTION

The Veteran had periods of active service in the Air Force from August 1987 to February 1988, from February 2003 to July 2003, and from May 2008 to July 2008, and in the Air Force Reserves from March 2002 to July 2002.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In October 2016, the Board remanded the case to the RO for further development and adjudicative action.

After the October 2016 Board remand, the RO granted service connection for sleep apnea and hypertension in a November 2016 decision.  As there remains no case or controversy regarding the claim for entitlement to service connection for sleep apnea or hypertension, these issues are no longer in appellate status.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claim of entitlement to service connection for joint pain and muscle/tissue swelling, to include as due to anthrax vaccination in October 2016.  The Board specifically asked the VA examiner to opine whether the Veteran has a disability manifested joint pain and/or muscle/tissue swelling, other than bilateral elbow strain, degenerative arthritis of the bilateral hands, degenerative arthritis of the bilateral shoulders, and restless leg syndrome.  Instead, the VA examiner stated that "the veteran is without a chronic disability pattern for fibromyalgia, chronic fatigue syndrome, or chronic pain syndrome," also noting that the Veteran does not have restless leg syndrome, and indicating that the Veteran's joint pains are not due to his anthrax vaccination.  

Stating that the Veteran does not have certain disabilities does not answer the question posed by the Board, namely whether the Veteran has a disability manifested by joint pain or muscle swelling other than the disabilities listed by the Board.  Further, this opinion focuses on reports of joint pain, but does not address the Veteran's claims of muscle or tissue swelling.  The Board also asked whether the Veteran has objective indications of a chronic disability, when such objective indications of a chronic disability became manifest, and whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis.  Instead, the VA examiner stated that the Veteran is without a chronic disorder diagnosis either remotely or currently.  This does not answer the Board's question, as the Board asked whether there were objective indications of a chronic disability even if no diagnosis of such a disability was offered.  As the VA examiner did not fully answer the Board's questions, a remand is necessary. 

In addition, information in the file appears to indicate that the Veteran desired to appoint Disabled American Veterans as his representative in July 2015.  However, VA has not received an executed appointment of a new representative.  Consequently, while the case is in remand status, the Veteran should be asked to clarify his representation in this matter.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) and a VA Form 21-22a (Appointment of Individual as Claimant's Representative), and request that he clarify his representation as to the issues currently on appeal.  

2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above development, the Veteran should be afforded an examination by a new examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed joint pain and muscle/tissue swelling.  The claims folder, including a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should specifically note review of and discuss the Veteran's specific reports of joint pain and muscle/tissue swelling in-service.  All indicated tests and studies should be performed, and all findings set forth in detail.  

Based on a review of the Veteran's claims file, and after a thorough examination, the examiner should provide answers to the following questions:

(a)  Does the Veteran have an undiagnosed disability manifested by joint pain and muscle/tissue swelling?  

(b)  If not, please identify, by diagnosis, all disabilities manifested by join pain and muscle/tissue swelling.

All diagnoses rendered (or lack thereof) should be reconciled with conflicting evidence in the record, to specifically include the Veteran's reports of joint pain and muscle/tissue swelling since in-service Anthrax vaccinations.

(c)  For each diagnosed disability manifested by joint pain and muscle/tissue swelling, the examiner must indicate whether such disability qualifies as a medically unexplained chronic multisymptom illness as defined in 38 C.F.R. § 3.317(a)(ii)(2)(i)(B).

(d)  For each diagnosed disability manifested by joint pain and muscle/tissue swelling, the examiner should also opine as to whether it is at least as likely as not (i.e. a 50 percent or better probability) that such disability is either:

(i) Related to the Veteran's military service or events or injuries therein, to include his in-service Anthrax vaccinations. 

 A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


